GREEN, J.
delivered the opinion of the court.
The scire facias does not allege that St. Leger, the principal,'was called and made default at the December term, but simply that the securities were called to come and bring his body, which they failed to do. This is not sufficient to authorize a judgment against them. They could *184> only be liable if their principal failed to make his appearance. From aught that appears, he might have been in attendance at the time the. forfeiture was taken against his securities. In the case of Grigsby vs. the State, at the last term of this court, it was adjudged that to render appearance bail liable, the scire facias must aver that the principal had made default. Let the judgment be reversed.
Judgment reversed.